Notice of Pre-AIA  or AIA  Status
1.	The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is the answer to an amendment filed on 7/14/2021. Claims 1-21 are pending; wherein claims 1-12, 15-20 are amended, and claim 21 is new.
Priority
3.	Applicant claims a priority of US Pat. 10029685, the request for a continued prosecution application (CPA) under 37 CFR 1.53(d) filed on 2/24/2017 is acknowledged.
Response
4.	Since applicant amends pending claims, new grounds of rejections are necessitated.  The examiner withdraws previous grounds of rejections (4/14/2021); therefore, applicant’s arguments based on previous grounds are moot
	According to application’s specification, para. [0060], “a speed limiting factor” is merely a maximum allowable speed at a certain location (i.e., “The speed limiting factor identified in step 510 may be a speed limit associated with the first location”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 1, 7-8, 13-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morisset et al. (US Pub. 77 A1) in view of Nguyen (US Pat. 9925987 B1).
	Morisset et al., teach a method, an apparatus, and a system for controlling vehicle speed using profiles (see Morisset et al., para. [0102]).
Applicant’s “speed limiting factor” for a location is defined as max speed at that location  (i.e., see applicant’s spec. para. [0060] “The speed limiting factor identified in step 510 may be a speed limit associated with the first location or may be a factor relating to a fact or a circumstance along the route that the vehicle is traveling. The first speed limiting factor may have been identified after an external computer that is associated with controlling the maximum speed of the vehicle has received a GPS location of the vehicle. Here again a control sub-system at the vehicle may have identified the vehicle's GPS location and transmitted that location to a server or to a speed data provider like the server 270 and speed data provider 280 of FIG. 2. Facts and circumstances identified in step 510 may relate to a vehicle type, the weight of the vehicle, the experience level of the driver of the vehicle, the time or day/night, or whether the Sun is shining in the eyes of the driver. Other facts that may be relevant to controlling the speed of a vehicle may relate to current weather conditions, the location of a service or emergency vehicle, the location of a beacon, or may relate to a particular type of zone (i.e. a construction zone, a school zone, or hospital zone) of travel”. and see applicant’s spec., para. [0062] “Next in step 530, a second speed limiting factor that corresponds to the second location along the route may be identified. Like the speed limiting factor of step 510, the speed limiting factor of step 530 may be associated with be a speed limit associated with a current location or may be a factor relating a fact or a circumstance that may affect the roadway. Here again facts or circumstances identified in step 530 may relate to a type of a vehicle, the weight of the vehicle, the experience level of a driver of the vehicle, the time or day/night, whether the Sun is shining in the eyes of the driver, facts relating to current weather conditions, the location of an service vehicle or an emergency vehicle, the location of a beacon, or may relate a particular type of zone (i.e. a construction zone, a school zone, or hospital zone) that the vehicle is approaching.”).
Morisset et al., do not expressly disclose about identifying a profile speed, and a profile distance corresponding to a posted speed limit as amended by applicant; however, these are belong to a profile driving that Nguyen disclosed (see Nguyen, claims 1, and 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Morisset et al with Nguyen to use a profile distance and a profile speed while traveling with a vehicle in order to avoid abnormal situations not planning in advance.
A. Per independent claims 1, 8, and 15: Morisset et al., also suggest claimed features:
receiving information associated identifying a location within an area (i.e. “posted speed limits” in combination with “a satellite service 121” see Morisset et al., para. [0011], and [0134]), the information received from a positioning system of a vehicle (i.e.,”FIG. 8 is a schematic of a throttle control system 110 that includes a satellite data receiver 142 connected with the processor 112. The satellite data receiver 142 may receive satellite data from a satellite service 121. The satellite data may include speed data, location data, heading data, or other information” see Morisset et al., para. [0134]);
identifying a speed limit (i.e., “Data of the vehicle location, vehicle speed, or both may be applied to parameters including geofences, driver profiles, the posted speed limit in a specific geographical area” see Morisset et al., para. [0102]); 
identifying a target speed to transmit to a vehicle controller of the vehicle by reducing a maximum/”posted limit” speed associated with the location according to the speed limiting factor (i.e., ” the vehicle speed reduces to equal or below the maximum speed threshold value” see Morisset et al., para. [0160]); and
transmitting the target speed to the vehicle controller, the target speed transmitted to the vehicle controller instructing the vehicle controller to limit a speed that the vehicle can travel within the area based on the target speed . (i.e., “speed control”, see Morisset et al., para. [0102], or see Morisset et al., para. [0191] “providing the driver with a chance to manipulate the engine or transmission in reaction to a slope or changes in terrain.”
Morisset et al., disclose that a vehicle’s speed threshold is reduced if that vehicle is within a distance from a certain zone/object (see Morrisett et al., claim 34).
Morisset et al., also disclose that a vehicle’s speed threshold is reduced using location-specific details of driver profiles (see Morrisett et al., para. [0170]).
Morrisett et al., do not use a claimed term of “a speed limiting factor”; however, according to applicant’s specification, “a speed limiting factor” can be a max speed at that location (see Morrisett et al., para. [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Morisset et al. with Nguyen, to change a max speed associating  with/within a distance to an object/zone to avoid an abrupt change of speed during travel in order to reduce any discomfort to a passenger.
B.	 Per claim 13:  Morisset et al., also teach about using a vehicle controller (see Morisset et al., claim 83).
C.	 Per claims 7, and 20:  Morisset et al., also teach about using a posted speed limit (i.e., applicant’s “speed limiting factor” or an allowable maximum speed) is associated with a road condition within the area (i.e., “The safety logic allows the driver to manipulate the engine speed to shift to a lower gear if necessary (e.g. to deal with terrain/school zone, unusual road conditions, etc.).” see Morisset et al., para. [0234]).
D. 	Per claim 14:  Morisset et al., also teach about using a network interface, wherein the network interface receives the information (see Morisset et al., para. [0242])  from the positioning system of the vehicle over a network, wherein the network interface transmits the target speed to the vehicle controller over the network (i.e., “The communication module 748 may provide additional functionality to the throttle control system 710 by providing two-way communication with the internet service 792. The processor 712 may receive packets from the internet service 792. The packets may include information about maximum speed threshold values, geofences, or other information” (e.g., “other information” can be how far the school zone is – this is a related info which is important to a navigation, see Morisset et al., para. [0203]).
E.	 Per new claim 21:  Morisset et al., also teach about using a vehicle controller having a profile distance is associated with a rate of speed change for a well-known smooth/safe transition of speeds that creating a comfortable feeling to passengers (see Morisset et al., para. [0168]).
	Nguyen also discloses in col. 6 lines 18-61 “FIG. 7 is a flow diagram illustrating an embodiment of a process for determining driving behaviors. In some embodiments, the process of FIG. 7 implements 604 of FIG. 6. In some embodiments, the process of FIG. 7 implements 402 of FIG. 4. In the example shown, in 700, a braking profile is determined. In various embodiments, a braking profile comprises a typical brake application rate, a typical deceleration curve, a typical brake position, or any other appropriate braking profile. In 702, a turning profile is determined. In various embodiments, a turning profile comprises a typical steering wheel turning rate, a preferred turning radius, a typical turning path, or any other appropriate turning profile. In 704, a following profile is determined. In various embodiments, a following profile comprises an approach rate, a typical distance, a minimum following distance, a backoff rate, or any other appropriate following profile. In 706, a driving speed profile is determined. In various embodiments, a driving speed profile comprises a typical city street driving speed, a typical highway driving speed, a typical driving speed to speed limit ratio, or any other appropriate driving speed profile. In 708, an acceleration profile is determined. In various embodiments, an acceleration profile comprises a typical acceleration rate coming up to highway speed, a typical acceleration rate from a stop, a typical acceleration rate when passing another vehicle, or any other appropriate typical acceleration rate. In 710, a turn signal profile is determined. In various embodiments, a turn signal profile comprises a typical distance a turn signal is lit before turning on a city street, a typical time a turn signal is lit before changing lanes on a highway, whether a turn signal is used to signal a highway exit, or any other appropriate turn signal profile. In 712, a voice profile is determined. In various embodiments, a voice profile comprises a fraction of the time the driver voice is heard, a typical driver voice volume, a typical driver voice tone, whether or not certain words are heard from the driver (e.g., profanity), or any other appropriate voice profile. In 714, location specific patterns are determined. In some embodiments, location specific patterns comprise driving maneuvers that are specific to a particular location. In various embodiments, location specific parameters comprise a path for a particular sharp turn, a behavior at a difficult intersection, a driving speed leading into a short merge, or any other appropriate location specific parameters.”
6.	Claims 2, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morisset et al., in view of Nguyen. and in view of Al-Zahrani, (US Pub. 20150336546 A1).
The rationales and reference for a rejection of claim 1 are incorporated.
	The claimed “anomaly” is merely indicating a strange deviation/situation of a vehicle ‘s speed.
	Morisset et al., do not expressly disclose this limitation.
	However, Al-Zahrani already suggests this abnormal situation (see Al-Zahrani, para. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Morisset et al., and Nguyen  with Al-Zahrani to include this abnormal speed deviation in order to control a vehicle’s speed because this affect road users’ safety.  
7.	Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morisset et al., in view of Nguyen, and in view of Himmel, (US Pub. 20070296565 A1).
The rationales and reference for a rejection of claim 1 are incorporated.
	Morisset et al., do not expressly disclose that a “speed limiting factor” is associated with a weight of the vehicle.
	However, for safety speed a very big vehicle (with a heavy weight) has a slower maneuvering comparing to a very small vehicle with a tiny mass - see Himmel, para. [0013], and claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Morisset et al and Nguyen, with Himmel to include a vehicle’s weight as a condition for determining a vehicle’s safe speed because this is also a safety-related variable.  
8.	Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morisset et al in view of Nguyen, and in view of Farmer (US 20030004644 A1).
The rationales and reference for a rejection of claim 1 are incorporated.
	Morisset et al., do not expressly disclose that a “speed limiting factor” is associated with an experience level of a driver of the vehicle.
	However, Farmer suggests that claimed idea (i.e., a higher vehicle speed on a freeway may be associated with a certain driver for a safe driving practice, see Farmer, para. [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Morisset et al and Nguyen with Farmer to include a speed of a vehicle according to a driver’s experience level because operating a vehicle’s speed also depending on particular driver’s experience level because of a practically safer experience is applied.
9.	Claims 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morisset et al, in view of Nguyen and in view of in view of Himmel, (US Pub. 20070296565 A1).
The rationales and reference for a rejection of claim 1 are incorporated.
These claims are dependent on claims 1, 8, and 15, and are required that “a speed limiting factor” is associated with the first type of vehicle (i.e., a first type of vehicle is a familiar passenger/sedan vehicle).
Above claimed limitation is an obvious variant of claims 3, 11, and 18 (these claims are dependent on claims 1, 8, and 15 where a speed limiting factor is associated with a weight of the vehicle). 
   Therefore, claims 5, 9, and 16 are obviously rejected using similar rationales as above rejected claims 3, 11, and 18.
10.	Dependent claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morisset et al in view of Nguyen.
The rationales and reference for a rejection of claim 1 are incorporated.
	This claim 6 requires similar steps performed in claim 1 (its’s parent claim); accordingly, these steps are merely duplication steps already performed (for a first limiting factor associating with a first target speed using a first controller); therefore, it is also rejected by a court’s precedence decision (see MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] - Dupplication of Parts).
	Accordingly, claim 6 is obviously rejected with Morisset et al in view of Nguyen by the above MPEP 2144.04).
Conclusion
11.	Claims 1-21 are rejected. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Note: pending claim 21 should be corrected as “The system of claim 15” instead of “The system of claim 1” in line 1.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662